Citation Nr: 1233203	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  98-15 761A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease of the lumbar spine, also claimed as secondary to the service-connected right foot disability. 

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Sean A. Ravin, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse



ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to May 1971. 

The lumbar spine issue comes before the Board of Veterans' Appeals (Board) on appeal from a July 1998 rating decision of the RO in St. Louis, Missouri.  The Veteran had a hearing before the Board in July 2003, and the transcript is of record.  This issue was previously before the Board in January 2009, and was remanded for further development.  The TDIU issue comes before the Board on appeal from an August 2009 rating decision.  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDING OF FACT

The Veteran's lumbar spine degenerative disc and joint disease were at least as likely as not aggravated by his service-connected right foot post operative hammer toe resections of the metatarsal heads, digits 2-5, with arthritic changes and excision of the extensor tendons.


CONCLUSION OF LAW

The Veteran's lumbar spine degenerative disc and joint disease was aggravated by his service-connected right foot post operative hammer toe resections of the metatarsal heads, digits 2-5, with arthritic changes and excision of the extensor tendons.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

The Veteran contends that he has a low back disability either caused or aggravated by a service-connected right foot disability.  For the reasons that follow, the Board will resolve reasonable doubt in favor of the Veteran and find that his right foot disability has aggravated his lumbar spine degenerative disc and joint disease.  The Board concludes that secondary service connection on an aggravation basis is warranted.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established on a secondary basis for disability which is proximately due to, or the result of, a service connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Secondary service connection may also be established for a disorder which is aggravated by a service- connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(c).  Establishing service connection on a secondary basis essentially requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service connected disability.  Id.  

The Veteran is presently service-connected for post operative right foot hammer toe resections of the metatarsal heads, digits 2-5, with arthritic changes and excision of the extensor tendons.  The Veteran has alleged that his right foot disability causes an altered gait which has caused or aggravated his lumbar spine disability.  The Veteran has also been diagnosed with degenerative joint and disc disease of the spine.  Thus, the remaining question in this case is whether the service-connected right foot disability either caused or aggravated his spine disability.  

Some private doctors have indicated a possible cause and effect relationship between the Veteran's right foot disability and low back disability, to include a July 2000 statement from a Dr. N., and a July 1998 statement from a Dr. T.  The Dr. N. opinion was that the Veteran had an altered gait as a result of his right foot disability.  The opinion indicates that the Veteran was suffering low back pain as a result.  The opinion does not itself relate that an independent low back disability was caused or aggravated by the altered gait, despite the presence of degenerative joint and disc disease of the spine.  Furthermore, the opinion from Dr. T. was couched in speculative terms; it is not a sufficient basis on which to award service connection.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).

An August 1998 VA treatment note from a VA nurse practitioner states that the Veteran's right foot disability caused gait disturbance, which "affected" his spine.  It is not clear from the context what "affected" means, either causation, aggravation, or something else. 

A September 2002 VA examination indicated a possible favorable nexus between the Veteran's right foot and his low back disability.  While the September 2002 VA examiner found the Veteran's right foot unlikely caused the Veteran's low back disability, the examiner indicated that the Veteran's right foot disability caused an abnormal gait and the abnormal gait may be aggravating the Veteran's low back disability.  As with the opinion from Dr. T., the examiner used speculative terms, rendering the opinion inadequate for ratings purposes.  See Bloom.  

The Veteran was seen for a January 2003 VA examination.  The examiner observed that the Veteran had been in a wheelchair since 2000.  Thus any altered gait would have no impact on the spine.  Rather, the examiner opined that the low back disability had resulted from a 1995 motor vehicle accident.  Finally, the examiner asserted that there was no strong data that the Veteran's service-connected right foot disability had any impact on the Veteran's low back disability.

The Veteran was afforded a VA medical examination in connection with his claimed degenerative joint disease of the lumbar spine in June 2009.  Unfortunately, all of the Board's January 2009 remand instructions were not been accomplished.  In this regard, a VA examination was to be conducted which would consider, in part, whether any low back disability found was caused by or aggravated by any incident of service; also, the examiner was to specifically provide a complete rationale for any opinion given while resolving the conflicting medical opinions referenced in the Board's remand.  After examining the Veteran and reviewing the claims file, the VA examiner concluded that it was less likely than not that the Veteran's low back disability was caused by or aggravated by his service-connected right foot disability.  The examiner's rationale was that there were no physical findings to suggest a gait disturbance from the Veteran's right foot that would lead to the lumbar spine disc disease.  The VA opinion did not discuss whether the Veteran's claimed disability was related to his active duty service, and the rationale does not appear to discuss aggravation.  In addition, although the examiner stated that he reviewed the claims file, the report does not indicate that the examiner reviewed medical evidence of record that is favorable to the Veteran, nor did it discuss the referenced prior opinions, as specifically requested by the Board.

While this case was awaiting its return to the Board, the Veteran obtained an October 2009 opinion from a Dr. S., who indicated that the Veteran had an abnormal gait which likely exacerbated the pain from his degenerative spine disease.  Dr. S. stated that the Veteran walked on the right side of his heel across to his right great toe, an abnormal motion.  

The Board remanded this case yet again in 2010 for an examination by an orthopedist.  Two VA examinations were conducted, one in December 2011 and one in February 2012.  The December 2011 VA examination was not conducted by an orthopedist.  The December 2011 VA examination report indicates that the Veteran's lumbar spine disabilities were caused by his right foot disability because of the gait disturbance it created.  The examiner concluded that the Veteran had had an abnormal gait since in-service right foot surgery and that this had at least as likely as not caused his low back disability.  

The February 2012 VA examination was conducted by an orthopedist, in conformity with the Board's instruction.  The examiner conducted a review of the Veteran's claims file, interviewed and physically examined the Veteran.  The examiner found that the age of onset and radiographic evidence of degenerative joint and disc disease was consistent with age.  The February 2012 opinion did find that the right foot disability aggravated the lumbar spine disabilities.  The Board notes that the opinion fails to address all of the questions asked in the 2010 remand, but finds that this is harmless error in light of the outcome of the case.  

From the foregoing, the issue of whether the Veteran actually has an altered gait is outcome determinative.  Yet the evidence shows that there is some question as to whether the altered gait actually exists.  Dr. T.'s evaluation actually states that his gait was "noncontributory" in direct contradiction to his opinion.  Dr. C., a private podiatrist who examined the Veteran in November 1997, indicated the Veteran exhibited a limp when he exited her office, but then exited to his car again with a normal gait.  Dr. W. examined the Veteran in February 1998 and indicated the Veteran's physical examination was "theatrical."  She was unable to confirm any of the Veteran's alleged manifestations, to include abnormal gait, due to his failure to cooperate with the examination.  Although the December 2011 VA examination was not conducted by an orthopedist, it was done by a physician.  That doctor noted although the Veteran's gait was normal with shoes, when barefoot, the right foot was externally rotated and weight bearing was shifted to the lateral heel and foot with absence of normal toe push off.  Also, gait was asymmetrical .

Additionally, the Veteran inconsistently relayed his medical history to the various examiners throughout the pendency of this appeal.  Of most significance, the medical records clearly indicate the veteran was in a motor vehicle accident on or around 1995 injuring his low back.  He admitted this accident to several examiners, but denied any post-military trauma or injury during a September 2002 VA examination, and omitted the accident in relating his personal history during his 2011 and 2012 VA examinations.  Indeed, he claimed in 2011 that his back went out in the 1996 or 1997 and that he could not get out of bed.  The injury was noted in his records during the 2011 VA examination regardless of his omission.  This, however, does not appear to be material to the rationales provided for aggravation or causation in most of the opinions on record.  

The Board finds that the evidence is at least in equipoise that the Veteran has an abnormal gait due to his service-connected right foot disability and that the gait aggravates his lumbar degenerative disc and joint disease.  The evidence is mixed as to whether or not the Veteran has an altered gait; the Board notes that the evidence gathered over the course of the last decade has generally indicated that he does.  Resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran has an altered gait due to his service-connected right foot disability.  

Having found an altered gait, the Board turns to whether the altered gait caused or aggravated the spine disability.  The July 1998, August 1998 and July 2000 opinions are supportive of some sort of relationship but do not resolve the causation versus aggravation question.  The September 2002 opinion was supportive of an aggravation relationship, but was too indefinite to support service connection by itself.  See Bloom.  The January 2003 opinion was clearly against a relationship as the Veteran had taken to a wheelchair two years before and no clear impact of the altered gait on the spine could be found.  The June 2009 VA examination concluded that the Veteran did not have an altered gait; this opinion is not probative to this question.  The October 2009 opinion supports exacerbation of spinal pain, which the Board considers an aggravation of the condition.  The July 2011 opinion supports causation, though why causation and not aggravation is not addressed.  The February 2012 opinion indicates that the Veteran's spinal disabilities are consistent with aging but have been at least as likely as not aggravated by an altered gait.  The medical evidence is at least in equipoise that the right foot disability had some effect on the spinal disabilities.  Given the many supportive opinions regarding some relationship, the October 2009 and February 2012 opinions in favor of aggravation, and the lack of rationale in the July 2011 opinion regarding causation versus aggravation, the Board finds that the Veteran's right foot disability at least as likely as not aggravated his degenerative joint and disc disease of the spine.  Service connection on a secondary basis is warranted.  

As such, the Board finds that the evidence is at least in equipoise in favor of the Veteran's claim.  Consequently, the benefit-of-the-doubt rule applies, and the claim must be granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Duties to Notify and Assist

The lumbar spine service connection claim has been granted, as discussed above.  As such, the Board finds that any error related to the duties to notify or assist on that claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).


ORDER

Entitlement to service connection for degenerative joint disease of the lumbar spine, as aggravated by the service-connected right foot disability, is granted.


REMAND

Resolution of the TDIU claim relies on the assignment of an initial rating and effective date for the grant of service connection for the lumbar spine condition.  See 38 C.F.R. § 4.16 (2011).  The RO will assign that rating in the first instance before determining whether TDIU is warranted.  The Board must remand the TDIU issue to allow the RO the opportunity to implement the foregoing grant of service connection.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review meaningless and a waste of judicial resources, the two claims are inextricably intertwined).

Accordingly, the case is REMANDED for the following action:

1.  The RO must implement the Board's grant of service connection for degenerative joint disease of the lumbar spine.

2.  Then, the RO should readjudicate the TDIU claim on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


